Citation Nr: 1430409	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  11-10 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a lower intestinal disorder, to include Crohn's disease, ulcerative colitis, and inflammatory bowel disease.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran has active duty service from February 1968 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Regional Office (RO), which denied the benefits sought.  In October 2010, the Veteran filed a notice of disagreement (NOD).  In March 2011, the RO issued a statement of the case (SOC).  The RO merged the separate claims for Crohn's disease, ulcerative colitis, and inflammatory bowel disease as one lower intestinal disorder, to include Crohn's disease, ulcerative colitis, and inflammatory bowel disease in accordance with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that the Veteran's substantive appeal (Form 9) is currently not associated with his claims file and has provided instructions for the RO to associate the record with the claims file in the remand portion of the decision below.  

Thereafter, in June 2012, the Veteran testified before the undersigned Veteran Law Judge sitting at the RO.  A transcript of this hearing was prepared and associated with the claims file.  

In June 2014, subsequent to the issuance of the supplemental SOC, the Veteran wrote to the Board inquiring about the status of his claim.  Since this letter does not contain any additional argument or evidence pertinent to the claim, a waiver of RO initial consideration is not required.  38 C.F.R. § 20.1304 (2013).  

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veterans Benefits Management Systems (VBMS) paperless claims file associated with the Veteran's claims.  A review of the documents in such file shows that they are either duplicative in the paper claims file or irrelevant to the issues on appeal.  

During the June 2012 Travel Board hearing, the Veteran appears to raise a claim of service connection for peptic ulcer disease.  This issue was denied by the RO in May 1969.  The issue is referred to the RO/AMC for appropriate action.
The appeal is REMANDED to the RO via the appeals management center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran alleged in his June 2012 hearing that his lower intestinal disorder began in service.  Specifically, he has alleged his disorders are a result of switching from being a vegetarian to a diet of high fat, meat, and proteins which caused "stomach problems." 

Service treatment records reflect numerous complaints and treatment for abdominal pain, although the Veteran was only diagnosed with peptic ulcer disease in service.  

A January 2010 VA examiner also diagnosed the Veteran with Crohn's disease. Regarding the etiology of his current disorders, the January 2010 VA examiner opined that the Veteran's current lower intestinal disorder including Crohn's disease and ulcerative colitis are separate from his peptic ulcer disease diagnosed in service.  The VA examiner also opined that the Veteran's peptic ulcer disease diagnosed during his time of service, which was determined to exist prior to enlistment and was not related to or aggravated by his active service, has not caused or aggravated his Crohn's Disease or ulcerative.  There was no rationale for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Thus, an addendum opinion is required to adjudicate this claim.

In a March 2010 letter, the Veteran's treating physician, stated that "[the Veteran] probably has had long standing inflammatory bowel disease dating back to the time of the service.  I do not think this is Crohn's.  I think this is ulcerative colitis which would cause abdominal pain and diarrhea."  If those were his presenting symptoms back at the time of his discharge that may have been what was going on rather than peptic ulcer disease.  While this opinion suggest a connection between the Veteran's ulcerative colitis and service, it is not sufficient to substantiate the claim due to the speculative or vague language employed by the physician.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); see also Bostain v. West, 11 Vet. App. 124, 127-129 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Most recently, a April 2012 VA examiner opined that the Veteran's current gastrointestinal condition is not caused by, related to, or aggravated by the peptic ulcer disease that he was diagnosed in service.  The VA examiner reasoned that "all of the Veteran's records from service did not mention diarrhea, bloody stool, or any crampy lower abdominal pain."  However, the Veteran's service treatment records did in fact contain complaints of abdominal pain which has not been addressed by the VA examiner.  In other words, the examiner did not address whether the abdominal/stomach complaints in service were the initial onset of his current lower intestinal disorder, including Crohn's disease, ulcerative colitis and/or inflammatory bowel disease.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).   In light of these deficiencies, the claims file should be referred to the VA examiner for an addendum opinion. 

Additionally, the Board notes that the 2010 VA intestine examination report relates the Veteran reported being disabled and that he gets SSI benefits.  The duty to assist requires the Board to obtain the Social Security Administration (SSA) decision and associated medical records.

Lastly, the Board notes that certain documents, including the Veteran's substantive appeal (Form 9), are not included in the paper claims file nor the Veteran's Virtual VA and VBMS files.  Attempts should be made to associate this document with the claims file upon remand.    

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's substantive appeal (Form 9) and request for Board hearing with the claims folder.  

2.  Take appropriate steps to obtain all decisions and associated medical records from SSA.

3.  After completing the above development, return the claims file, to include a copy of this remand, to the April 2012 VA examiner for an addendum opinion.  If the examiner who drafted the April 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current lower intestinal disorders, including Crohn's disease, ulcerative colitis and/or inflammatory bowel disease, had its onset during the Veteran's period of active service, or was any such disorder caused by any incident or event that occurred during his period of service, to include complaints of abdominal pain in June and July of 1968?  

In answering the questions posed above, the examiner should acknowledge and discuss the documented in-service complaints of abdominal pain.  The examiner should also specifically address the Veteran's statements from the June 2012 hearing asserting his symptoms have been continuous since service and were the result of being a vegetarian prior to service then switching to a diet of high fat, meat, and protein in service.  

A complete rationale should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



